DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 02/24/2020 are approved by the examiner. It is noted that the filed Drawings includes colored items. Applicant is reminded that colored Drawings require a petition.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24, in the reply filed on 23 June 2022 is acknowledged. Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites two instances of “carbon particles” in lines 1 and 3; however, the second instance does not reference the original one - thus leading to some ambiguity regarding the specific component(s) (is there two types of carbon particles present at different concentrations?).
Claim 20 recites “multiwalled carbon nanotubes” starting in line 1 and “the carbon nanotubes” in line 3 – there is an ambiguity since the phrasing seems to be directed to the same component but are referenced differently. 
There is insufficient antecedent basis for the following limitations in the claims:
Claim 1 recites the limitation "the concentration" in line 2;  and 
Claims 20-22 recite the limitation "the one or more cresols" in line 2 – it is noted that the cresol limitation in introduced in claim 3; however, claims 20-22 are not dependent on claim 2 instead of claim 3.  
Claims 2-22 are dependent on claim 1 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12-16, 19, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derby.
	Claims 1, 2, and 13: Derby discloses a composition comprising graphene/MWCNT (thus meeting the claimed carbon particles) dispersed a solvent or solvent mixture comprising organic solvents such as phenol, resorcinol and menthol (abs, ¶22-26 and 32). In particular, Derby discloses an embodiment with a concentration of 100 mg/mL in phenol (¶99).
	Claims 12, 15 and 16: Regarding the various claimed properties such as the conductance and compression modulus, it is the examiner's position that the composition of Derby intrinsically displays these properties since such properties are evidently dependent upon the nature of the composition used.   In particular, MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties.  Here, Derby discloses the same carbon particles dispersed in the same phenol solvent at the same concentration; thus, the claimed properties are expected since there is no evidence that the claimed properties would be derived from additional components besides the claimed components.
	Claims 14, 19, 23 and 24: Derby discloses that additives such as polymers are not required and embodiment without any polymers (¶21, 27, 99 and 100).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (cited in the IDS).
	Dai discloses a composition with carbon particles dispersed in a resorcinol at 5, 10, 25, 50 and 75 %wt (abs, ¶89, 90).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai.
Claims 2-5 and 17-20: Dai discloses various carbon particles such as multiwalled carbon nanotubes, a phenol-based compound such as o/p/m-cresol and a mixture of solvents (abs, ¶20, 52-54 and examples). The Dai reference discloses the claimed invention with the claimed components but does not disclose the composition with the claimed components with enough specificity to anticipate the claimed invention. Nevertheless, given that the Dai reference discloses multiwalled carbon nanotubes, a phenol-based compound such as o/p/m-cresol and a mixture of solvents, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught  components since the Dai reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many adjuncts or components are disclosed would not have made any of them, such as the multiwalled carbon nanotubes, a phenol-based compound such as o/p/m-cresol and a mixture of solvents, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, the Dai reference discloses each of the claimed components, is motivated to optimize the selection of the components to gain the benefit of conductivity (see at least ¶10 and examples) and there is no evidence on record nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
	Regarding the various claimed properties such as the conductance and compression modulus, it is the examiner's position that the composition of Dai would be expected to display these properties since such properties are evidently dependent upon the nature of the composition used.   In particular, MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties.  Here, Dai discloses the same carbon nanotubes dispersed in the same cresol solvent at the same concentration; thus, the claimed properties are expected since there is no evidence that the claimed properties would be derived from additional components besides the claimed components.
Claims 6-16 and 21-24: Dai discloses optimizing the combined amounts of the carbon nanoparticles and phenolic organic compound (greater than 0 and less than 100 %wt – see ¶38, 52 and 64) based on the desired conductivity of the final product. The Dai reference discloses the claimed invention but does not explicitly disclose the claimed loading proportions.  Given that the Dai reference discloses a loading range that overlaps with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught loading percentages, including those presently claimed, to obtain a suitable composition. According to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results.
	 Further, it is also noted that the combined amounts as defined by Dai would lead to the exclusion of additional components since the total sum is 100% for the system thus meeting the consisting of limitation and the absence of polymers.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Derby.
Derby discloses a mixture of organic solvents such as phenol, resorcinol (which has a dielectric constant of 3.2) and menthol (which stems from a plant oil and has a dielectric constant of 4) (¶32 and examples). The Derby reference discloses the claimed invention with the claimed components but does not disclose the composition with the claimed features with enough specificity to anticipate the claimed invention. Nevertheless, given that the Derby reference discloses a mixture of solvents, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught  components since the Derby reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many adjuncts/components are disclosed would not have made any of them, such as a mixture of solvents, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, the Derby reference discloses each of the claimed components, is motivated to optimize selection of the components to gain the benefit of conductivity and there is no evidence on record nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
Claim(s) 3-11, 17, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derby as applied to the claims above, and further in view of Dai.
	The disclosure(s) of Derby and Dai are relied upon as set forth above.
The difference between the Derby reference and the claimed subject matter is that the Derby reference does not disclose the cresol component. The Derby reference teaches a phenol component and the claim calls for cresol. The secondary reference of Dai discloses a phenolic compound such as phenol and cresol and the substitution of art-recognized equivalents. Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the cresol of Dai in the composition of Derby since they are recognized in the art as structural and chemical equivalents. See MPEP 2144.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764